DISSENTING OPINION BY
JUDGE BIGGS.
In this case the assignment was made ten months after the alleged conversion of the trust fund. During the entire time the defendant was engaged in active business. If the opinion of my associates receives the sanction of the supreme court, then any cestui que trust *522may have his claim preferred in the distribution of the general estate of an insolvent trustee. The advanced doctrine on this subject has been adopted in this state, but none of the cases have upheld preferences under such a state of facts as we have here. In all of the reported cases an examination of the facts will show that there was evidence authorizing the inference that the trust money of the proceeds of the trust property had gone into and swelled the existing or assigned assets. Thus in Harrison v. Smith, 83 Mo. 210, the wrongful mixing of the trust money with the general assets of the bank took place only a few- days before the bank assigned. In Stoller v. Coates, 88 Mo. 515, the trust funds were intermingled the day before the failure of the bank. The case of Bank v. Sanford, 62 Mo. App. 394, presented a similar state of facts. In Brick Co. v. Schoenick, 65 Mo. App. 283, the conversion or misappropriation of the trust money was just before the failure of the company. In the recent case of Evangelical Synod, etc., v. Schoenick, 143 Mo. 652, it was shown that for several yeai’S prior to the failure the agent of the plaintiff had deposited the money of the church with S. H. Merten & Company, and that the latter had deposited it in a bank, but it appears that the use of the money in the business of the company occured a short time before the failure. I repeat, that in all of the foregoing cases the court was justified in. deciding and they in effect did decide that the converted trust funds had gone into and increased the assets sought to be administered or distributed In Synod v. Schoenick the court recognized this limitation. In commenting on the Coates case Judge Bubg-ess, who wrote the opinion, said: “That while it may be impossible to follow a fund into its diverted use, it is always possible to make it a charge upon the estate or assets, to the increase or benefit of tohich it had been *523appropriated.” So in the ease of Phillips v. Overfield, 100 Mo. 466, the preference was denied on the application of the rule for which I contend. Following the Phillips case we denied the preference in Ulrici v. Boeckler, 72 Mo. App. 661, upon the ground that the trust money had been mixed with the general estate of the trustee several years before his death. I am, therefore, of the opinion that the decision in the case at bar is opposed to the decision of the supreme court in the Phillips case, supra, and of this court in the Ulrici case, supra, and that it had no support whatever in any adjudicated casein this state. I, therefore, ask that the case be certified to the supreme court.